


Exhibit 10.27


[polyonelogo.jpg]
THIS AGREEMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THE COMMON SHARES OF THE COMPANY
ARE LISTED ON THE NEW YORK STOCK EXCHANGE.


February 15, 2013


Attn: [____________]
PolyOne Corporation


POLYONE CORPORATION INCENTIVE AWARDS


Dear [_________________]:


Subject to the terms and conditions of the PolyOne Corporation 2010 Equity and
Performance Incentive Plan, as amended (the “Plan”), and this letter agreement
(this “Agreement”), the Compensation Committee of the Board of Directors (the
“Committee”) of PolyOne Corporation (“PolyOne”) has granted to you, as of
February 15, 2013, the following award(s) (collectively, the “Incentive
Awards”):
·
Stock-Settled Stock Appreciation Rights (“SARs”) in respect of an aggregate of
[_____] common shares of PolyOne, having a par value of $0.01 per share (the
“Common Shares”). The price (the “Base Price”) to be used as the basis for
determining the Spread (as defined on Schedule A) upon exercise of the SAR is
$____, the Market Value per Share on February 15, 2013. The SARs shall become
exercisable in accordance with the terms set forth on Schedule A attached
hereto.

·
[_____] restricted stock units (the “Restricted Stock Units”), which shall
become non-forfeitable in accordance with the terms set forth on Schedule B
attached hereto. Each Restricted Stock Unit shall represent one hypothetical
Common Share and shall at all times be equal in value to one Common Share.

·
[_____] performance units (the “Performance Units”), with each such Performance
Unit being equal in value to $1.00, payment of which depends on PolyOne’s
performance as set forth on Schedule C attached hereto and in your Statement of
Performance Goals.

A copy of the Plan is available for your review through the Corporate
Secretary’s office. Unless otherwise indicated, the capitalized terms used in
this Agreement (including the Schedules attached hereto) shall have the same
meanings as set forth in the Plan.
1.
Non-Assignability. The Incentive Awards are personal to you and are not
transferable by you other than by will or the laws of descent and distribution.
Any purported transfer or encumbrance


1



--------------------------------------------------------------------------------




in violation of the provisions of this Section 1 shall be void, and the other
party to any such purported transaction shall not obtain any right to or
interest in such Incentive Awards.
2.
Adjustments. In the event of any change in the number of Common Shares by reason
of a merger, consolidation, reorganization, recapitalization, or similar
transaction, or in the event of a stock dividend, stock split, or distribution
to shareholders (other than normal cash dividends), the number and class of
shares subject to outstanding Incentive Awards, the Base Price applicable to
outstanding SARs, and other value determinations, if any, applicable to
outstanding SARs will be adjusted. Such adjustment shall be made automatically
on the customary arithmetical basis in the case of any stock split, including a
stock split effected by means of a stock dividend, and in the case of any other
dividend paid in Common Shares. If any such transaction or event occurs, the
Committee may provide in substitution for outstanding Incentive Awards such
alternative consideration (including, without limitation, in the form of cash,
securities or other property) as it may determine to be equitable in the
circumstances and may require in connection therewith the surrender of the
Incentive Awards subject to this Agreement. No adjustment provided for in this
Section 2 will require PolyOne to issue any fractional shares.

3.
Miscellaneous.

(a)
The contents of this Agreement are subject in all respects to the terms and
conditions of the Plan as approved by the Board and the shareholders of PolyOne,
which are controlling. The interpretation and construction by the Board and/or
the Committee of any provision of the Plan or this Agreement shall be final and
conclusive upon you, your estate, executor, administrator, beneficiaries,
personal representative and guardian and PolyOne and its successors and assigns.

(b)
The grant of the Incentive Awards is discretionary and will not be considered to
be an employment contract or a part of your terms and conditions of employment
or of your salary or compensation. Information about you and your participation
in the Plan, including, without limitation, your name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in PolyOne, and details of the Incentive Awards or other entitlement to
shares of stock awarded, cancelled, exercised, vested, unvested or outstanding
in your favor may be collected, recorded, held, used and disclosed by PolyOne
and any of its Subsidiaries and any non-PolyOne entities engaged by PolyOne to
provide services in connection with this grant (a “Third Party Administrator”),
for any purpose related to the administration of the Plan. You understand that
PolyOne and its Subsidiaries may transfer such information to Third Party
Administrators, regardless of whether such Third Party Administrators are
located within your country of residence, the European Economic Area or in
countries outside of the European Economic Area, including the United States of
America. You consent to the processing of information relating to you and your
participation in the Plan in any one or more of the ways referred to above. This
consent may be withdrawn at any time in writing by sending a declaration of
withdrawal to PolyOne’s chief human resources officer.

(c)
Any amendment to the Plan shall be deemed to be an amendment to this Agreement
to the extent that the amendment is applicable hereto. The terms and conditions
of this Agreement may not be modified, amended or waived, except by an
instrument in writing signed by a duly authorized executive officer at PolyOne.
Notwithstanding the foregoing,


2



--------------------------------------------------------------------------------




no amendment shall adversely affect your rights under this Agreement without
your consent.
(d)
[It is a condition to your receipt of the Incentive Awards that you execute and
agree to the terms of PolyOne or a Subsidiary’s current and applicable Employee
Agreement (the “Employee Agreement”). If you do not sign and return the Employee
Agreement to PolyOne Human Resources within 30 days of your receipt of this
Grant of Incentive Awards, this Grant of Incentive Awards and any rights to the
Incentive Awards will terminate and become null and void.]

4.
Notice. All notices under this Agreement to PolyOne must be delivered personally
or mailed to PolyOne Corporation at PolyOne Center, Avon Lake, Ohio 44012,
Attention: Corporate Secretary. PolyOne’s address may be changed at any time by
written notice of such change to you. Also, all notices under this Agreement to
you will be delivered personally or mailed to you at your address as shown from
time to time in PolyOne’s records.

5.
Compliance with Section 409A of the Code.

(a)
To the extent applicable, it is intended that this Agreement (including the
Schedules attached hereto) and the Plan comply with the provisions of Section
409A of the Code, so that the income inclusion provisions of Section 409A(a)(1)
of the Code do not apply to you. This Agreement and the Plan shall be
administered in a manner consistent with this intent.

(b)
Reference to Section 409A of the Code will also include any regulations or other
formal guidance promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service.

6.
Counterparts. This Agreement may be executed in separate counterparts, each of
which shall be deemed to be an original and both of which taken together shall
constitute one and the same agreement.

7.
Severability. If one or more of the provisions of this Agreement (including the
Schedules attached hereto) is invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

This Agreement (including the Schedules attached hereto and the Statement of
Performance Goals), and the terms and conditions of the Plan, shall bind, and
inure to the benefit of you, your estate, executor, administrator,
beneficiaries, personal representative and guardian and PolyOne and its
successors and assigns.



















3



--------------------------------------------------------------------------------




Very Truly Yours,


POLYONE CORPORATION




By:    


Kenneth M. Smith, Senior Vice President, Chief Information and Human Resources
Officer
Accepted:


                        


(Date)





4



--------------------------------------------------------------------------------




SCHEDULE A - SARs


1.
Vesting and Exercise of SARs.

(a)
Subject to the provisions of the Plan and the Agreement (including this Schedule
A), the SARs will expire on February 15, 2023. Subject to Sections 2 and 3 of
this Schedule A, vesting of the SARs will occur as follows, provided that you
have been in the continuous employ of PolyOne or a Subsidiary on each such
vesting date specified below (each set of performance-based SARs vesting on a
specific date shall be called a “Tranche”):

(i)
One-third of the SARs shall vest on the later of (A) February 15, 2014 (the
“Tranche I Time-Vesting Hurdle”) and (B) the first trading day immediately
following the thirtieth consecutive trading day of the first consecutive trading
day period to occur prior to February 15, 2023 during which the Market Value per
Share reaches a minimum of $___ for thirty consecutive trading days prior to
February 15, 2023 (the “Tranche I Performance-Vesting Hurdle”).

(ii)
An additional one-third of the SARs shall vest on the later of (A) February 15,
2015 (the “Tranche II Time-Vesting Hurdle”) and (B) the first trading day
immediately following the thirtieth consecutive trading day of the first
consecutive trading day period to occur prior to February 15, 2023 during which
the Market Value per Share reaches a minimum of $___ for thirty consecutive
trading days prior to February 15, 2023 (the “Tranche II Performance-Vesting
Hurdle”).

(iii)
The remaining one-third of the SARs shall vest on the later of (A) February 15,
2016 (the “Tranche III Time-Vesting Hurdle”, and together with the Tranche I
Time-Vesting Hurdle and the Tranche II Time-Vesting Hurdle, the “Time-Vesting
Hurdles”) and (B) the first trading day immediately following the thirtieth
consecutive trading day of the first consecutive trading day period to occur
prior to February 15, 2023 during which the Market Value per Share reaches a
minimum of $___ for thirty consecutive trading days prior to February 15, 2023
(the “Tranche III Performance-Vesting Hurdle”, and together with the Tranche I
Performance-Vesting Hurdle and the Tranche II Performance-Vesting Hurdle, the
“Performance-Vesting Hurdles”).

(b)
Vested SARs may be exercised as provided in this Section 1(b) of this Schedule A
as long as each exercise covers at a minimum the lesser of the number of fully
vested SARs or 1,000 SARs. To exercise the SARs, you must follow the exercise
procedures established by PolyOne. These procedures may change periodically. You
will be notified of any changes. Upon exercise, PolyOne will issue you the
number of Common Shares determined under Section 1(c) of this Schedule A.

(c)
The number of Common Shares to be issued will be determined by calculating (i)
the difference between the Market Value per Share on the date of exercise and
the Base Price (the “Spread”); (ii) multiplied by the number of SARs exercised;
(iii) less any withholding taxes PolyOne determines are to be withheld in
accordance with the Plan and with applicable law. The result of this calculation
will then be divided by the Market Value per Share on the date of exercise to
determine the number of Common Shares to be issued,


A - 1



--------------------------------------------------------------------------------




rounded down to the nearest whole share. In no event will you be entitled to
acquire a fraction of one Common Share pursuant to this Schedule A.
(d)
Unless otherwise determined by the Board or provided in this Schedule A and so
long as it does not violate applicable law, if, on February 15, 2023, (i) the
Market Value per Share exceeds the Base Price, (ii) any vested SARs remain
unexercised, and (iii) the SARs have not expired, any vested SARs that remain
unexercised will be deemed to have been exercised by you on such date. In such
event, PolyOne will issue you a number of Common Shares in accordance with
Section 1(c) of this Schedule A.

(e)
The SARs are exercisable during your lifetime only by you or by your guardian or
legal representative.

2.
Vesting Upon a Change of Control. If a Change of Control occurs during the term
of the SARs, the SARs, to the extent not previously fully vested, will become
immediately vested in full.

3.
Retirement, Disability or Death. If your employment with PolyOne or a Subsidiary
terminates before the expiration of the SARs due to (a) retirement at age 55 or
older with at least 10 years of service, (b) retirement at age 58 or older with
at least 5 years of service, (c) permanent and total disability (as defined
under the relevant disability plan or program of PolyOne or a Subsidiary in
which you then participate) or (d) death, then a pro-rata portion of the number
of SARs for which the Performance-Vesting Hurdles have been satisfied on or
prior to the date of the termination of your employment, but for which the
Time-Vesting Hurdles have not been satisfied prior to the time of the
termination of your employment, shall vest and may be exercised in whole or in
part for the remainder of their term, but in no event beyond February 15, 2023,
after which, subject to Section 1(d) of this Schedule A, such SARs will
terminate. With respect to each pro-rata portion of a Tranche that vests in
accordance with this Section 3 of this Schedule A, the proration shall be based
on the number of days that you were employed by PolyOne or a Subsidiary during
the period commencing on February 15, 2013 and ending on the date of the
Time-Vesting Hurdle for such Tranche. Furthermore, all SARs that have become
vested under Section 1 of this Schedule A at the time of the termination of your
employment due to retirement, disability or death, but have not been exercised
as of the time of the termination of your employment, may be exercised in whole
or in part for the remainder of their term, but in no event beyond February 15,
2023, after which, subject to Section 1(d) of this Schedule A, such SARs will
terminate.



4.
Termination Following Change of Control.

(a)
Subject to Section 1(d) of this Schedule A, if your employment with PolyOne or a
Subsidiary terminates within one year following a Change of Control because (i)
your employment is involuntarily terminated without “Cause” (as defined below),
or (ii) you terminate your employment for “Good Reason” (as defined below),
notwithstanding anything herein to the contrary, any SARs that have become
vested under Sections 1 and 2 of this Schedule A at the time of the termination
of your employment without Cause or for Good Reason, but have not been exercised
as of the time of the termination of your employment without Cause or for Good
Reason, may be exercised in whole or in part at any time and from time to time
for the remainder of their term, but in no event beyond February 15, 2023, after
which the SARs will terminate.


A - 2



--------------------------------------------------------------------------------




(b)
For purposes of Section 4(a) above:

(i)
If you are a party to a Management Continuity Agreement, “Cause” shall mean
“Cause” and “Good Reason” shall mean “Good Reason,” each as defined in your
Management Continuity Agreement;

(ii)
If you are not a party to a Management Continuity Agreement, “Cause” shall mean:
(A) the willful and continued failure by you to substantially perform your
duties with PolyOne or a Subsidiary, which failure causes material and
demonstrable injury to PolyOne or a Subsidiary (other than any such failure
resulting from your incapacity due to physical or mental illness), after a
demand for substantial performance is delivered to you by PolyOne or a
Subsidiary which specifically identifies the manner in which you have not
substantially performed your duties, and after you have been given a period
(hereinafter known as the “Cure Period”) of at least thirty (30) days to correct
your performance, or (B) the willful engaging by you in other gross misconduct
materially and demonstrably injurious to PolyOne or a Subsidiary. For purposes
of this Section 4(b)(ii) of this Schedule A, no act, or failure to act, on your
part shall be considered “willful” unless conclusively demonstrated to have been
done, or omitted to be done, by you not in good faith and without reasonable
belief that your action or omission was in the best interests of PolyOne or a
Subsidiary; and

(iii)
If you are not a party to a Management Continuity Agreement, “Good Reason” shall
mean, without your express written consent: (A) your permanent assignment to a
new work location that would either increase your routine one-way commute by
fifty (50) or more miles, measured by the shortest commonly traveled routes
between your then-current residence and new reporting or work location, or make
your routine one-way commute sixty (60) or more miles, or (B) a reduction in
your base salary, target annual incentive amount or employer-provided benefits,
if immediately after the reduction the aggregate total of your base salary,
target annual incentive amount and value of employer-provided benefits is less
than eighty percent (80%) of the aggregate total of your salary, target annual
incentive amount and the value of employer-provided benefits immediately prior
to the Change of Control.

5.
Other Termination. If your employment with PolyOne or a Subsidiary terminates
before the expiration of the SARs for any reason other than as set forth in
Sections 3 or 4 above, any SARs that have become vested under Section 1 of this
Schedule A at the time of the termination of your employment, but have not been
exercised as of the time of the termination of your employment, may be exercised
at any time within ninety (90) days of your termination of employment, but in no
event beyond February 15, 2023, after which the SARs will terminate. All
unvested SARs shall be forfeited.




A - 3



--------------------------------------------------------------------------------




SCHEDULE B - Restricted Stock Units


1.
Vesting of Restricted Stock Units.

(a)
Subject to the provisions of the Plan and the Agreement (including this Schedule
B) and provided that you have been in the continuous employ of PolyOne or a
Subsidiary from February 15, 2013 until February 15, 2016 (the “Restriction
Period”), the Restricted Stock Units shall become non-forfeitable on February
15, 2016 (the “Vesting Date”).

(b)
Notwithstanding the provisions of Section 1(a) of this Schedule B, (i) all of
the Restricted Stock Units shall immediately become non-forfeitable if a Change
of Control occurs, and (ii) a pro-rata portion of the Restricted Stock Units
shall immediately become non-forfeitable if your employment terminates prior to
February 15, 2016 due to (A) your retirement at age 55 or older with at least 10
years of service, (B) your retirement at age 58 or older with at least 5 years
of service, (C) your permanent and total disability (as defined under the
relevant disability plan or program of PolyOne or a Subsidiary in which you then
participate), or (D) your death. The proration will be based on the portion of
the Restriction Period during which you were employed by PolyOne or a
Subsidiary. The remaining portion of the Restricted Stock Units will be
forfeited.

2.
Other Termination. If your employment with PolyOne or a Subsidiary terminates
before the Vesting Date for any reason other than as set forth in Section
1(b)(ii) of this Schedule B and before a Change of Control, the Restricted Stock
Units will be forfeited.

3.
Payment of Restricted Stock Units.

(a)
The Restricted Stock Units that have become non-forfeitable pursuant to
Section 1 of this Schedule B will be paid in Common Shares transferred to you
within 10 business days following the Vesting Date, provided, however, that,
subject to Section 3(b) of this Schedule B, (i) in the event a Change of Control
occurs prior to the Vesting Date or (ii) in the event your employment terminates
on account of the reasons set forth in Section 1(b)(ii) of this Schedule B prior
to the Vesting Date, the Restricted Stock Units will be paid within 20 business
days following such Change of Control or the date of the termination of your
employment, whichever applies. If PolyOne determines that it is required to
withhold taxes from any payment, PolyOne will withhold Common Shares with a
Market Value per Share equal to the amount of these taxes from the payment.

(b)
If the event triggering the right to payment under Section 3(a) of this Schedule
B does not constitute a permitted distribution event under Section 409A(a)(2) of
the Code, then notwithstanding anything herein to the contrary, the payment of
Common Shares will be made to you, to the extent necessary to comply with
Section 409A of the Code, on the earliest of (i) your “separation from service”
with PolyOne or a Subsidiary (determined in accordance with Section 409A) that
occurs after the event giving rise to payment; (ii) the Vesting Date; or (iii)
your death. In addition, if you are a “key employee” as determined pursuant to
procedures adopted by PolyOne in compliance with Section 409A of the Code and
any payment of Common Shares made pursuant to this Schedule B is considered to
be a “deferral of compensation” (as such phrase is defined for purposes of
Section 409A of the Code) that is payable upon your “separation from service”
(within the meaning of Section 409A of the Code), then the payment date for such
payment shall be the date that is the


B - 1



--------------------------------------------------------------------------------




tenth business day of the seventh month after the date of your “separation from
service” with PolyOne or a Subsidiary (determined in accordance with Section
409A of the Code).
4.     Dividend, Voting and Other Rights. You shall have no rights of ownership
in the Restricted Stock Units and shall have no right to vote them until the
date on which the Restricted Stock Units are transferred to you pursuant to
Section 3 of this Schedule B. While the Restricted Stock Units are still
outstanding, on the date that PolyOne pays a cash dividend to holders of Common
Shares generally, you shall be entitled to a number of additional whole
Restricted Stock Units determined by dividing (a) the product of (i) the dollar
amount of the cash dividend paid per Common Share on such date and (ii) the
total number of Restricted Stock Units (including dividend equivalents paid
thereon) previously credited to you as of such date, by (b) the Market Value per
Share on such date. Such dividend equivalents shall be subject to the same terms
and conditions and shall be settled or forfeited in the same manner and at the
same time as the Restricted Stock Units to which the dividend equivalents were
credited.

B - 2



--------------------------------------------------------------------------------




SCHEDULE C - Performance Units


1.
Performance Units.

(a)
Subject to the provisions of the Plan and the Agreement (including this Schedule
C), your right to receive all or any portion of the Performance Units will be
contingent upon the achievement of certain management objectives (the
“Management Objectives”), as set forth in your Statement of Performance Goals.
The achievement of the Management Objectives will be measured with respect to
four performance periods (each, a “Performance Period”) as set forth in the
table below and 25% of the Performance Units may be earned with respect to each
Performance Period in accordance with the terms below.

Performance Period
Allocation of Performance Units
Performance Period #1:
January 1, 2013 to December 31, 2013
25%
Performance Period #2:
January 1, 2014 to December 31, 2014
25%
Performance Period #3:
January 1, 2015 to December 31, 2015
25%
Performance Period #4:
January 1, 2013 to December 31, 2015
25%



(b)
The Management Objectives for each Performance Period will be based solely on
achievement of performance goals relating to PolyOne’s Earnings per Share
(“EPS”), as defined in your Statement of Performance Goals.

2.
Earning of Performance Units.

(a)
Twenty-five percent (25%) of the Performance Units may be earned with respect to
each of the four Performance Periods defined in Section 1(a) of this Schedule C
and shall be earned as follows:

(i)
If, upon the conclusion of a Performance Period, EPS equals the threshold level,
as set forth in the Performance Matrix contained in your Statement of
Performance Goals, then 50% of the Performance Units allocated to such
Performance Period shall become earned.

(ii)
If, upon the conclusion of a Performance Period, EPS equals the target level, as
set forth in the Performance Matrix contained in your Statement of Performance
Goals, 100% of the Performance Units allocated to such Performance Period shall
become earned.


C - 1



--------------------------------------------------------------------------------




(iii)
If, upon the conclusion of a Performance Period, EPS equals or exceeds the
maximum level, as set forth in the Performance Matrix contained in your
Statement of Performance Goals, then 200% of the Performance Units allocated to
such Performance Period shall become earned.

(iv)
If, upon the conclusion of a Performance Period, EPS is greater than the
threshold level, but less than the target level, or greater than the target
level, but less than the maximum level, as set forth in the Performance Matrix
contained in your Statement of Performance Goals, then a proportionate
percentage of the Performance Units allocated to such Performance Period shall
become earned, as determined by mathematical interpolation and rounded up to the
nearest whole unit.

(b)
In no event shall any Performance Units allocated to a Performance Period become
earned if actual performance for such Performance Period falls below the
threshold level for EPS or if the Board does not certify that the Management
Objectives have been satisfied for such Performance Period.

(c)
If the Committee determines that a change in the business, operations, corporate
structure or capital structure of PolyOne, the manner in which it conducts
business or other events or circumstances render the Management Objectives to be
unsuitable, the Committee may modify such Management Objectives or the related
levels of achievement, in whole or in part, as the Committee deems appropriate;
provided, however, that no such action will be made in the case of a Covered
Employee where such action may result in the loss of the otherwise available
exemption of the award under Section 162(m) of the Code.

(d)
Subject to the provisions of Sections 3 and 4 of this Schedule C, your right to
receive any Performance Units is contingent upon your remaining in the
continuous employ of PolyOne or a Subsidiary through the payment date, which
shall be a date in 2016 determined by the Board and shall occur no later than
March 15, 2016 (the “Payment Date”). For awards to Covered Employees, the
Committee shall only have the ability and authority to reduce, but not increase,
the amount of Performance Units that become earned hereunder.

3.
Change of Control. Subject to Section 6,

(a)
if a Change of Control occurs prior to the end of Performance Period #4, PolyOne
shall pay to you as soon as administratively practicable after, but in all
events no later than 30 days following, the Change of Control, the sum of:

(i)
the actual number of Performance Units earned with respect to all Performance
Periods completed as of the date of the consummation of the Change of Control
pursuant to Section 2(a) of this Schedule C; and

(ii)
the number of Performance Units granted for which the Performance Period(s) have
not been completed as of the date of the consummation of the Change of Control.

(b)
if a Change of Control occurs after the end of Performance Period #4, but on or
prior to the Payment Date, PolyOne shall pay to you the actual number of
Performance Units earned


C - 2



--------------------------------------------------------------------------------




pursuant to Section 2 of this Schedule C as soon as administratively practicable
after, but in all events no later than 30 days following, the Change of Control.
4.
Retirement, Disability or Death. Subject to Section 6 of this Schedule C, if
your employment with PolyOne or a Subsidiary terminates prior to the Payment
Date due to (a) retirement at age 55 or older with at least 10 years of service,
(b) retirement at age 58 or older with at least 5 years of service, (c)
permanent and total disability (as defined under the relevant disability plan or
program of PolyOne or a Subsidiary in which you then participate) or (d) death,
PolyOne shall pay to you or your executor or administrator, as the case may be,
on the Payment Date, the sum of:

(i)     the actual number of Performance Units earned as of the Payment Date
pursuant to Section 2 of this Schedule C with respect to each Performance Period
for the entirety of which you were employed by PolyOne or a Subsidiary; and
(ii)     the product of (A) the actual number of Performance Units you would
have earned as of the Payment Date pursuant to Section 2 of this Schedule C with
respect to each Performance Period had you remained in the continuous employ of
PolyOne or a Subsidiary for the entirety of such Performance Periods, multiplied
by (B) a fraction, the numerator of which is the number of days during each
Performance Period commencing on the first day of such Performance Period and
ending on the date of your termination pursuant to one of the events described
in Section 4(a), (b), (c) or (d) above, and the denominator of which is 365 (for
Performance Period #1, 2 and/or 3, as applicable) and 1,095 (for Performance
Period #4).
5.
Other Termination. If your employment with PolyOne or a Subsidiary terminates
before the Payment Date for any reason other than as set forth in Section 4
above and before a Change of Control, the Performance Units will be forfeited.

6.
Payment of Performance Units.

(a)
Payment of any Performance Units that become earned as set forth herein will be
made in the form of cash. The amount of the cash payment to be made shall be
determined by multiplying (i) the number of Performance Units earned pursuant to
Sections 2, 3 or 4 above by (ii) $1.00. Except as provided in Sections 3 and
6(b) of this Schedule C, payment will be made on the Payment Date. If PolyOne
determines that it is required to withhold any federal, state, local or foreign
taxes from any payment, PolyOne will withhold the amount of these taxes from the
payment.

(b)
If the event triggering the right to payment under Section 3 or 4 above does not
constitute a permitted distribution event under Section 409A(a)(2) of the Code,
then notwithstanding anything herein to the contrary, the cash payment will be
made to you, to the extent necessary to comply with Section 409A of the Code, on
the earliest of (i) your “separation from service” with PolyOne or a Subsidiary
(determined in accordance with Section 409A) that occurs after the event giving
rise to payment; (ii) the Payment Date; or (iii) your death. In addition, if you
are a “key employee” as determined pursuant to procedures adopted by PolyOne in
compliance with Section 409A of the Code and any payment made pursuant to this
Schedule C is considered to be a “deferral of compensation” (as such phrase is
defined


C - 3



--------------------------------------------------------------------------------




for purposes of Section 409A of the Code) that is payable upon your “separation
from service” (within the meaning of Section 409A of the Code), then the payment
date for such payment shall be the date that is the tenth business day of the
seventh month after the date of your “separation from service” with PolyOne or a
Subsidiary (determined in accordance with Section 409A of the Code).



C - 4

